DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention. Currently, the abstract recites a pressure detecting device and the components it includes, however it does not describe what is an improvement by the respective components or the device as a whole to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure Detecting device including improved reliability and reduced manufacturing cost.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites “at least one protrusion portion which protrudes from the housing, wherein the protrusion portion comes into contact with the substrate in a state where an elastic force of the spring mechanism electrically connects the terminal and an external substrate.”, however it is unclear how the protrusion portion comes into contact with the 
Claim 6 recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyco electronics AMP Korea Co. LTD WO 2016/028047 (hereinafter “Tyco”).
Regarding claim 1, Tyco discloses a pressure detecting device (sensor-10) comprising: a sensor unit (module-11 includes strain gauge-s) which includes a strain detecting element which detects a strain amount of a pressure receiving surface (sensing body-113) strained when receiving a pressure (passage part P receives a fluid/gas), and a processing circuit (substrate-14) which processes a signal from the strain detecting element; a housing (housing-12) which houses 
Regarding claim 3, Tyco discloses the terminal (terminal-18) includes a connection portion (part-184) which is connected to the sensor unit via a bonding wire (Tyco discloses the wire may be electrically connected to terminal through a contact on the substrate).
Regarding claim 5, Tyco discloses the terminal (terminal-18) includes the connection portion (part-184), the spring mechanism (elastic portion-182), and a terminal portion (contact portion-181) in order toward an outside of the housing (see figures 1,3, and 4a) and part of the terminal portion is exposed retractably from the housing (housing-12) (See fig 1 and 3 showing the portion- 181 exposed retractably), and the housing includes a first fixing portion (top of holder-16) which fixes the connection portion on a side of the spring mechanism, and a second fixing portion (bottom of holder-16) which fixes the connection portion on a side of the sensor unit (See fig 2a and 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tyco electronics AMP Korea Co. LTD WO 2016/028047 (hereinafter “Tyco”) in view of Iimori et al US 7,640,812 (hereinafter “Iimori”).
Regarding claim 2, Tyco discloses the device according to claim 1.
However, Tyco fails to disclose the housing, an insertion hole in which the terminal is inserted has a tapered shape, and a diameter of the insertion hole is formed to become larger toward an inside of the housing. Iimori discloses in the housing (housing-12), an insertion hole (gap-d) in which the terminal (terminal-15) is inserted has a tapered shape, and a diameter of the insertion hole is formed to become larger toward an inside of the housing. (Col 3 line46-50) (Fig 1 shows the gap has a tapered shape and becomes larger toward the inside of the housing. See recreation below)
[AltContent: textbox (Tapered shape with becoming larger toward the inside of housing)][AltContent: arrow]
    PNG
    media_image1.png
    193
    225
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the gap design of Iimori into Tyco for the purpose of regulating the pressure within the detection space. The modification would allow for decreasing potential damage due to the internal detection space being over pressurized.


Allowable Subject Matter
Claims 4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior arts such as Tyco and other relevant prior art made available do not teach, or fairly suggest the housing includes a pressure port which is provided with an introduction hole to which a pressure medium having the pressure is introduced, and includes a terminal base which is interposed between the pressure port and the connection portion, and fixes relative positions of the pressure port and the connection portion, the pressure receiving surface is provided on a wall surface of the introduction hole, and a recess portion is formed at a portion of the pressure port meeting the connection portion, and an adhesive which adheres the pressure port and the terminal base is applied to the recess portion.
In addition prior art such as Iimori and other relevant prior art made available do not teach or fairly suggest, at least one protrusion portion which protrudes from the housing, wherein the protrusion portion comes into contact with the substrate in a state where an elastic force of the spring mechanism electrically connects the terminal and an external substrate.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855